Case 1:19-cv-12745-RBK-KMW Document 4 Filed 06/11/19 Page 1 of 3 PageID: 41




Eric I. Abraham (eabraham@hillwallack.com)
Christina Saveriano (csaveriano@hillwallack.com)
HILL WALLACK LLP
21 Roszel Road
Princeton, New Jersey 08540
Telephone:    609-924-0808
Facsimile:    609-452-1888

Attorneys for Defendant Torrent Pharma, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

IRA SANDERS, JOSEPH GLENN                      )
CUMMINGS, SOLOMON ZELLER, ROSA                 )
BURTON and DAMITA OWENS, on behalf             )
of themselves and all others similarly         )
situated,                                      )   Civil Action No. 1:19-12745-RBK-JS
                                               )
                        Plaintiffs,            )
                                               )
                v.                             )
                                               )
TORRENT PHARMA, INC.,                          )
                                               )
                        Defendant.             )
                                               )
                                               )
                                               )
                                               )
                                               )


 APPLICATION FOR EXTENSION OF TIME TO ANSWER, MOVE OR OTHERWISE
             REPLY PURSUANT TO LOCAL CIVIL RULE 6.1(b)

        Application is hereby made for a Clerk’s Order extending time which Defendant Torrent

Pharma, Inc. may answer, move or otherwise reply to the Complaint filed by Plaintiffs herein,

and it is represented that:


        1.      No previous extension has been obtained;

        2.      Service of Process was effected on May 22, 2019; and
Case 1:19-cv-12745-RBK-KMW Document 4 Filed 06/11/19 Page 2 of 3 PageID: 42




      3.     Time to Answer, Move or otherwise Reply expires on June 12, 2019.

Dated: June 11, 2019                 By:__/s/ Christina Saveriano_______________
                                               Eric I. Abraham
                                               Christina Saveriano
                                               Hill Wallack LLP
                                               21 Roszel Road
                                               Princeton, New Jersey 08040
Case 1:19-cv-12745-RBK-KMW Document 4 Filed 06/11/19 Page 3 of 3 PageID: 43




                                  ORDER



     The above application is ORDERED GRANTED extended to June 26, 2019.


     ORDERED DATE __________________________


                                            WILLIAM T. WALSH, CLERK

                                            By: _______________________
                                                   Deputy Clerk
